Memorandum opinion issued January 9, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01338-CV
____________

IN RE JERRY WILLIAM SHELLY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Jerry William Shelly, presently incarcerated in the  Texas Department
of Criminal Justice-Institutional Division, has filed a petition for writ of mandamus
complaining that he is being denied good time credit and trustee status because of
unspecified false information in his institutional file that he wants expunged.  Relator
requests that we issue a writ of mandamus directing Mr. Bruce Thaler, Director, State
Classification Committee, Texas Department of Criminal Justice-Institutional
Division, to expunge the unspecified erroneous information from his record.
	We have general mandamus jurisdiction only over district and county court
judges.  Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2003).  We can
mandamus others only if they are interfering with our jurisdiction over a pending
matter.  Tex. Gov't Code Ann. § 22.221(a) (Vernon Supp. 2003).  Since there is no
related matter pending in this Court, we do not have mandamus jurisdiction over a
Texas Department of Criminal Justice-Institutional Division employee like Mr.
Thaler.  See In re Carson,12 S.W.3d 886, 887 (Tex. App.--Texarkana 2000, orig.
proceeding).  
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Higley.